Citation Nr: 0419061	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  00-07 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether the character of the appellant's discharge from 
service constitutes a bar to the payment of Department of 
Veterans Affairs benefits.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel




INTRODUCTION

The veteran served on active duty from February 1976 to May 
1976 and from September 1976 to March 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1999 decision from the Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
(MROC) in Wichita, Kansas.  



FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained and the duty to assist has been met.  

2.  The appellant served on active duty from September 1976 
to March 1981 and was discharged under other than honorable 
conditions.

3.  The appellant was discharged from service by reason of 
the sentence of a general court-martial.  

4.  There is no credible medical evidence establishing that 
the appellant was insane at the time of commission of the in-
service offense resulting in his discharge.



CONCLUSION OF LAW

The character of the appellant's discharge from service for 
the period of active duty from September 1976 to March 1981 
constitutes a bar to VA benefits.  38 U.S.C.A. §§ 101, 5107, 
5303 (West 2002); 38 C.F.R. §§ 3.12, 3.360 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000 codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The intended effect of the regulation 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation in regard to the 
appellant's claim.  The record contains the appellant's 
service medical records and service personnel records, and no 
additional pertinent evidence has been identified by the 
veteran as relevant to this issue.  Under these 
circumstances, no further action is necessary to assist the 
appellant with his claim.  

Furthermore, the appellant has been notified of the 
applicable laws and regulations which set forth the criteria 
for determining whether the character of his discharge from 
service constitutes a bar to VA benefits.  The discussions in 
the rating decision and statement of the case have informed 
the appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Additionally, a 
RO letter dated in July 2003 explained to the appellant VA's 
duty to assist him in obtaining evidence, what evidence was 
needed to support his claim, what evidence had been received, 
what the appellant could do to help with his claim, and where 
to send any additional information or evidence.  The Board 
therefore finds that the notice requirements of the VCAA have 
been met.  See Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Likewise, the Board finds that the appellant was fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  The July 2003 RO letter informed the appellant 
that he was being given the opportunity to submit any 
additional evidence that he would like to have the RO 
consider.  The letter also asked the appellant to tell the RO 
about any additional information or evidence he wanted them 
to obtain on his behalf.  All the VCAA requires is that the 
duty to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  The 
Board notes that the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.

Analysis

The threshold question to be answered in every claim for VA 
benefits concerns the adequacy of the claimant's service for 
purposes of establishing basic eligibility for benefits.  
Applicable laws and regulations provide that most VA benefits 
are not payable unless the period of service upon which the 
claim is based was terminated by discharge or release under 
conditions other than dishonorable.  38 U.S.C.A. §§ 101(2), 
101(18); 38 C.F.R. § 3.12(a).  Benefits are not payable where 
the former service member was discharged or released under 
one of the following conditions:  (1) as a conscientious 
objector who refused to perform military duty, wear the 
uniform, or comply with lawful order of competent military 
authorities; (2) by reason of the sentence of a general 
court-martial; (3) resignation by an officer for the good of 
the service; (4) as a deserter; (5) as an alien during a 
period of hostilities; or (6) by reason of a discharge under 
other than honorable conditions issued as a result of an 
absence without official leave for a continuous period of at 
least 180 days.  See 38 C.F.R. § 3.12(c).  Similarly, 
38 C.F.R. § 3.360(b) provides that health care and related 
benefits may not be furnished for any disability incurred or 
aggravated during a period of service terminated by a bad 
conduct discharge or when one of the bars in § 3.12(c) 
applies.  A discharge or release under one of the conditions 
listed in 38 C.F.R. § 3.12(c) is a bar to the payment of 
benefits unless it is found that the person was insane at the 
time of committing the offense causing such discharge or 
release.  See 38 C.F.R. § 3.12(b).  

The appellant's service records demonstrate that he had 
honorable service from February 1976 to May 1976.  The 
appellant also served on active duty from September 1976 to 
March 1981 and was discharged under other than honorable 
conditions.  In September 1999, the appellant filed a claim 
for service connection for hepatitis C, a broken left ankle, 
and a broken left leg with arthritis.  The veteran asserts 
that these disabilities occurred during his second period of 
active service.  

The appellant's service records demonstrate that he received 
a general court martial in April 1980.  The appellant entered 
a plea of guilty and was found guilty of possessing 1500 
grams, more or less, of marijuana in the hashish form.  The 
appellant was sentenced to a reduction in grade, confinement 
for six months, and a Bad Conduct Discharge from service.  
Unfortunately, this evidence clearly demonstrates that 
benefits are not payable to the appellant for claims based 
upon his second period of active service because he was 
discharged by reason of the sentence of a general court-
martial.  See 38 C.F.R. § 3.12(c).  The Board recognizes that 
the appellant has continuously denied knowledge of how the 
marijuana got into his car at the time of his arrest during 
service.  However, the Board has no authority to upgrade the 
veteran's discharge from service.  

The Board also recognizes the veteran has alleged that he was 
not mentally sound at the time of his court-martial due to 
his hepatitis condition.  An insane person is one who, while 
not mentally defective or constitutionally psychopathic, 
except when a psychosis has been engrafted upon such basic 
condition, exhibits, due to disease, a more or less prolonged 
deviation from his normal method of behavior; or who 
interferes with the peace of society; or who has so departed 
(become antisocial) from the accepted standards of the 
community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  
38 C.F.R. § 3.354(a).  

This regulation provides for three circumstances which the 
Unites States Court of Appeals for Veterans Claims (Court), 
noting the "obvious drafting defects" of the regulation, 
indicated should be modified by applying the phrase "due to a 
disease."  See Zang v. Brown, 8 Vet. App. 246, 252-53 (1995).  
When the question is whether an individual was insane at the 
time of an offense leading to his court-martial or discharge, 
the rating agency will base its decision on all the evidence 
procurable relating to the period involved, and apply the 
definition of paragraph (a).  See 38 C.F.R. § 3.354(b).  The 
Court has held that the insanity need only exist at the time 
of the commission of the offense leading to the person's 
discharge, and that there is no requirement of a causal 
connection between the insanity and the misconduct.  See 
Struck v. Brown, 9 Vet. App. 145 (1996).

In May 1997, the VA General Counsel discussed the intended 
parameters of the types of behavior which were defined as 
insanity in 38 C.F.R.§ 3.354(a).  It was indicated that 
behavior involving a minor episode or episodes of disorderly 
conduct or eccentricity did not fall within the definition of 
insanity in that regulation.  It was further indicated that a 
determination of the extent to which an individual's behavior 
must deviate from his normal method of behavior could best be 
resolved by adjudicative personnel on a case-by-case basis in 
light of the authorities defining the scope of the term 
insanity.

It was stated that the phrase "interferes with the peace of 
society" in the regulation referred to behavior which 
disrupted the legal order of society.  It was stated that the 
term "become antisocial" in the regulation referred to the 
development of behavior that was hostile or harmful to others 
in a manner which deviated sharply from the social norm and 
which was not attributable to a personality disorder.  It was 
also indicated that the reference in the regulation to 
"accepted standards of the community to which by birth and 
education" an individual belonged required consideration of 
an individual's ethnic and cultural background and level of 
education.

It was stated that the regulatory reference to "social 
customs of the community" in which an individual resided 
required assessment of an individual's conduct with regard to 
the contemporary values and customs of the community at 
large.  The opinion also held that behavior which is 
generally attributable to a substance-abuse disorder does not 
exemplify the severe deviation from the social norm or the 
gross nature of conduct which is generally considered to fall 
within the scope of the term insanity and therefore does not 
constitute insane behavior.  See VAOPGCPREC 20-97 (May 22, 
1997).

As previously noted, the appellant has alleged that he was 
mentally unsound at the time of his court-martial.  However, 
the pertinent regulation provides that the exception applies 
where it is found that the person was insane at the time of 
committing the offense causing the discharge.  See 38 C.F.R. 
§ 3.12(b).  Furthermore, the Court has held that, under the 
insanity exception, both the acts leading to the discharge 
and the insanity must occur simultaneously.  See Stringham v. 
Brown, 8 Vet. App. 445, 448 (1995).  In any event, the 
appellant's service medical records do not lend any substance 
to his claim that he was insane at any time during service.  
The appellant's service medical records are silent for any 
notations, diagnoses, or findings of insanity or mental 
instability.  Although the evidence demonstrates some changes 
in performance, attitude and enthusiasm after a left ankle 
injury in 1979, there is no competent medical evidence of a 
mental disability manifested by insanity.  Hospital records 
dated in 1979 are silent for any indication or suggestion of 
mental unsoundness.  Thus, the appellant's service records 
are silent for any credible medical diagnoses, findings, or 
symptoms of mental instability or insanity.  

The Board recognizes that in a February 1980 report of 
medical history, the appellant did report that he currently 
or had in the past experienced depression or excessive worry 
and nervous trouble.  However, the appellant denied ever 
experiencing depression, excessive worry, and/or nervous 
trouble in reports of medical history dated in June 1980, 
September 1976, April 1976, and October 1975.  More 
importantly, the appellant's February 1980 statement is not 
supported by any of credible medical evidence of mental 
instability or insanity.  Service medical records dated in 
and around August 1979, the date of the marijuana offense, 
are also silent for any indication or notation of mental 
instability or insanity.  The appellant has not submitted any 
medical evidence stating or suggesting that he was insane at 
the time of the in-service act that led to his discharge from 
service in March 1981.  

Thus, the Board finds that the evidence does not demonstrate 
that the appellant was insane as defined by 38 C.F.R. 
§ 3.354(a) at the time of commission of the in-service 
offense resulting in his discharge.  There is no credible 
evidence in service or post-service that the appellant 
suffered from insanity due to disease or that he did not know 
or understand the nature or consequences of his acts, or that 
what he was doing was wrong.  See Zang v. Brown, 8 Vet. App. 
at 254.  

Accordingly, the Board finds that the character of the 
appellant's discharge from service for the period of active 
duty from September 1976 to March 1981 is a bar to the 
payment of VA benefits and the preponderance of the evidence 
does not demonstrate that the appellant was insane at the 
time of committing the offense leading to his discharge.  



ORDER

As the character of the appellant's discharge from service 
constitutes a bar to VA benefits, the appeal is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



